Order entered November 17, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-01156-CV

                                    PETER BEASLEY, Appellant

                                               V.

             SEABRUM RICHARDSON AND LAMONT ALDRIDGE, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-13433

                                            ORDER
         Before the Court is appellant’s October 29, 2015 “Opposed Motion to Correct the Record

with a Late Filed Agreed Bill of Exceptions & Motion to Extend Time to File Brief.” We

GRANT appellant’s motion for an extension of time to file an agreed bill of exceptions. We

ORDER appellant to file the agreed bill of exceptions with the trial court WITHIN TEN DAYS

of the date of this order.

         We ORDER Felicia Pitre, Dallas County District Clerk, to file, WITHIN FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a signed and filed copy

of the agreed bill of exceptions.

         Appellant’s brief will be due THIRTY DAYS after the supplemental clerk’s record is

filed.
        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to The Honorable Craig Smith, Judge of the 192nd Judicial District Court, Ms.

Pitre, and all parties.

                                                /s/    ELIZABETH LANG-MIERS
                                                       JUSTICE